Anders, J.
While I concur in the conclusion that the judgment of the court below must be reversed for the error indicated in the foregoing opinion, it seems to me that, under the statute quoted, the trial court has no discretionary power to deny the request for a separate trial at any time before the jury is impaneled to try the cause. A de*96fendant may not know at the time his case is set for trial that it will he to his interest to have a separate trial, and to require him to make his election at that time might result in depriving him entirely of the benefit of the statute.